department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc tege eb hw frev-126184-01 uilc internal_revenue_service national_office chief_counsel_advice memorandum for area_counsel - chicago small_business self-employed cc sb chi from acting assistant chief_counsel employee_benefits cc tege eb subject earned_income_credit and social_security numbers this chief_counsel_advice pertains to cca issued to the former district_counsel north central district on date some of the facts in situation of that cca are inaccurate this cca replaces situation with a new set of facts this cca does not affect situation in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue may a taxpayer who is an eligible_individual as defined in sec_32 of the internal_revenue_code for a taxable_year and who otherwise meets the requirements of sec_32 but who does not have a social_security_number ssn that meets the requirements of sec_32 during the taxable_year claim the eic for the taxable_year if the taxpayer is issued an ssn that meets the requirements of sec_32 after the close of the taxable_year conclusion a taxpayer who is an eligible_individual for a taxable_year and who meets the other requirements of sec_32 except that the taxpayer does not have an ssn that meets the requirements of sec_32 may claim the eic for the taxable_year if the taxpayer is issued an ssn that meets the requirements of sec_32 after the close of the year the taxpayer may claim the eic for the taxable_year at any 1document number released on date frev-126184-01 time within the statute_of_limitations on claims for credit or refund of an overpayment under sec_6511 the same result occurs if it is the taxpayer’s spouse or qualifying_child who is issued an ssn that meets the requirements of sec_32 after the close of the taxable_year facts in year the taxpayer was a single alien and lived in the united_states for the entire year the taxpayer was not lawfully admitted to the united_states and was not authorized to work in the united_states but did so anyway the taxpayer was unable to obtain a social_security_number ssn from the social_security administration the taxpayer met all the requirements for the eic for year but the taxpayer did not have an ssn that met the requirements of sec_32 in year the taxpayer became a permanent resident_of_the_united_states the taxpayer obtained an ssn that meets the requirements of sec_32 discussion sec_32 of the code allows the eic in the case of an eligible_individual an eligible_individual is defined in sec_32 under sec_32 no credit is allowed under sec_32 to an eligible_individual who does not include on his or her income_tax return for the taxable_year the individual’s taxpayer_identification_number tin and if the individual is married within the meaning of sec_7703 the spouse’s tin sec_32 defines tin solely for purposes of sec_32 and sec_32 pertaining to the tin of a taxpayer’s qualifying_child as a social_security_number issued to an individual by the social_security administration other than a social_security_number issued pursuant to clause ii or that portion of clause iii that relates to clause ii of section c b i of the social_security act usc c b i the internal_revenue_service restructuring and reform act of pub l amended sec_32 and sec_32 to clarify that the identification requirement is a requirement for claiming the eic rather than an element of the 2section c concerns wage and self-employment records section c b i applies to the assigning of ssns clause i pertains to aliens lawfully admitted to the united_states and entitled to engage in employment in the united_states clause ii pertains to individuals who apply for or receive benefits fully or partially funded with federal funds including children on whose behalf benefits are claimed by another person clause iii pertains to individuals when it appears that the individual could have been but was not assigned a number under clause i or ii frev-126184-01 definition of eligible_individual or qualifying_child see s rep no 105th cong 2nd sess thus a taxpayer can be an eligible_individual without having been issued an ssn that meets the requirements of sec_32 the plain language of sec_32 and sec_32 requires only that the ssn as defined in sec_32 of the taxpayer taxpayer’s spouse and qualifying_child be on the return there is no requirement that the taxpayer taxpayer’s spouse or qualifying_child have an ssn as defined in sec_32 before the close of the taxable_year there is also no requirement that the return on which the ssn is reported and the eic is claimed be an original timely filed return however a return claiming the eic is subject_to the statute_of_limitations on claims for credit or refund of an overpayment under sec_6511 in year the taxpayer worked in the united_states even though the taxpayer was not authorized to do so the taxpayer did not have an ssn that met the requirements of sec_32 therefore when the taxpayer filed a return for year the taxpayer was unable to claim the eic because the taxpayer’s ssn did not meet the requirements of sec_32 after the taxpayer became a permanent resident in year the taxpayer obtained an ssn that meets the requirements of sec_32 because the taxpayer’s ssn meets the requirements of sec_32 the taxpayer may claim the eic for any taxable_year for which the taxpayer met the requirements of sec_32 other than having an ssn that meets the requirements of sec_32 provided that the statute_of_limitations has not expired if you have any questions please call alan tawshunsky acting assistant chief_counsel employee_benefits by mark schwimmer senior technician reviewer cc tege eb
